—In an action, inter alia, for a judgment declaring the rights of the parties under an insurance policy, the plaintiff appeals from an order of the Supreme Court, Queens County (O’Donoghue, J.), dated September 18, 1992, which denied its motion for summary judgment.
Ordered that the order is affirmed, with costs to the respondents Thomas and Rose Scopelliti.
We find that there are issues of fact as to whether the July 23, 1990 letter constituted sufficient notice of the accident and whether the delay in notifying the plaintiff insurance company was reasonable under the circumstances (see, James v Allstate Ins. Co., 177 AD2d 998). Consequently, the Supreme Court properly denied the plaintiff’s motion for summary judgment. Sullivan, J. P., O’Brien, Santucci and Hart, JJ., concur.